On Petition fob a Reheabing.
Gavin, J.
The appellees seek a rehearing upon the ground that this court had no jurisdiction, by reason of a failure of the appellant to bring before it all the parties plaintiff in the court below. The judgment was in favor of George W. Seibert, Leander A. Fulmer and Frederic Gansberg. In preparing the assignment of errors, counsel for appellant, by misprision and accident, wrote the name of the second appellee as "Hiram Seibert” instead of Leander A. Fulmer, as it should have been.
The authorities establish the proposition as claimed by appellees’ learned counsel, that the presence of all the parties in whose favor a joint judgment has been rend*383ered is required to confer jurisdiction upon the appellate tribunal. Bozeman v. Gale, 35 N. E. Rep. 828.
Counsel insist that because it is jurisdictional, it can not be waived.
Not only is the necessity for bringing in the parties succeeding in the court below jurisdictional, but the presence before the Appellate Court of all the requisite co-parties is, according to the adjudications of the Supreme Court, also jurisdictional. Elliott’s App. Proced., section 144; Shulties, Admr., v. Keiser, 95 Ind. 159.
Our authorities make no distinction between co-parties and appellees as to the obligation to bring into court all necessary parties.
In Elliott’s App. Proced., section 138, the rule is thus expressed: “It is essential that all persons whose interests may be substantially affected by the judgment on appeal should be made parties to the appeal in some appropriate mode.”
While all the authorities agree that all necessary parties should be in court, yet our decisions abundantly establish the proposition that their absence may be waived.
“As far as a question can be settled by decisions, the question as to a waiver by a failure to object because the necessary co-parties were not notified, is settled by our cases.” Elliott’s App. Proced., section 145, and the numerous cases there cited.
It is true the learned authors of this book question the 'logical soundness of the proposition, but the decisions are clear and explicit, and we feel bound to follow them.
The leading case holding these matters to be jurisdictional plainly recognizes the right of waiver, because it sums up the result of the discussion in these words: “When, therefore, all the parties entitled to be heard upon an appeal have not been brought before the Appel*384late Court, the appeal will be dismissed when a question is made upon the omission at the proper time, ánd in some appropriate way.” Hunderlock v. Dundee Mortgage, etc., Co., 88 Ind. 139.
That the name of Fulmer should have appeared in the assignment of errors, properly written, there can be no doubt. Bozeman v. Cale, supra; Braden v. Leibenguth, 126 Ind. 336; Brown v. Trexler, 132 Ind. 106; Snyder v. State, ex rel., 124 Ind. 335.
And that the appeal would have been dismissed if the dismissal had been sought at the proper time, unless the error had been corrected, is equally true; but to say that advantage can now be taken of this defect under the circumstances of this case, is quite another proposition. Here the assignment was intended to include Fulmer. It was treated by all the parties, and by the court, as including him. The cause was briefed by counsel on both sides in the belief that it did so. Counsel for the appellees joined in error by a denial, in which the names of their clients were not given, but they appeared simply for the “appellees.” They also filed an assignment of cross-errors, in which they set out the names of the parties in full and correctly, as follows: “Henry W. Bennett, Executor, etc., appellant, v. George W. Seibert, Leander A. Fulmer and Frederick Gansberg, appellees.”
They, as counsel for the “appellees,” in the same brief, presented the cause both upon the original assignment of errors and the cross-assignment, and the cause was decided by the court upon its merits. We are clearly of the opinion that counsel have all along appeared for Fulmer as an appellee; that he has come into this court voluntarily and submitted his rights to its adjudication, and that both he and his co-appellees have waived the defect in the assignment of errors. It would be a most *385palpable miscarriage of justice to hold otherwise. Did the law and the decisions of our court require it, it would be, of course, our duty to follow them, but they do not, in our judgment, either require or permit it. It is now too late, upon petition for rehearing, to raise the objection. Critchell v. Brown, 72 Ind. 539; Ten Brook v. Maxwell, Admr., 5 Ind. App. 353.
Filed June 21,1894.
The error in the name might, upon a proper showing, have been corrected, even after the expiration of the year. Bank, etc., v. Inman, 133 Ind. 287; Hutts v. Martin, 131 Ind. 1; Elliott’s App. Proced., section 113; McDonald v. Swett, 76 Cal. 257.
There is no necessity for the nunc pro tunc entry asked for.
The petition for rehearing is overruled.